Citation Nr: 1516819	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral peripheral artery disease as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to June 1988 and has additional periods of unverified United States Army Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim for service connection for a back disability was previously denied in a September 1995 rating decision; the Veteran did not appeal that decision.  In June 2011, VA provided the Veteran with sufficient notice that his service connection claim for a back disability required new and material evidence to reopen his claim.  See 38 C.F.R. § 3.156 (2014).  However, the Board finds that the RO's adjudication of the Veteran's claim in October 2011, as a service connection claim rather than as a claim requiring new and material evidence, was confusing to the Veteran.  Therefore, the Board has decided to characterize the issue as a service connection claim to ensure there is no prejudice to the Veteran.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence demonstrates that the Veteran's bilateral peripheral artery disease is related to his service-connected hypertension.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria to establish entitlement to service connection for bilateral peripheral artery disease as secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for bilateral peripheral artery disease, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnosis for circulatory problems.  

The Veteran was diagnosed with hypertension in April 1992.  See April 1992 VA examination.  

A June 1992 report of medical history during the Veteran's U.S. Army Reserve service reflects his report of cramping in his legs with exercise.  

A May 2011 VA treatment record documents the Veteran's diagnosis for peripheral vascular disease and his February 2011 stent placement for right superficial femoral artery occlusion.  

At an August 2011 VA examination, the Veteran reported experiencing claudication after walking.  He also stated pain was the only residual of his surgery for stent placement.  The VA examiner performed a physical examination and Doppler test.  Based on the Veteran's history and objective ankle-brachial index findings, the VA examiner diagnosed the Veteran with bilateral peripheral artery disease.  The VA examiner opined that the Veteran's bilateral peripheral artery disease was not due to or a complication of his hypertension.  The VA examiner said that his current peripheral artery disease diagnosis was "not service related because medically it [was] impossible to relate the two conditions."  No other rationale was provided.  

The Veteran submitted an April 2014 statement from his VA treating physician.  The VA treating physician found that there was an established correlation between high blood pressure and peripheral vascular disease.  The VA treating physician opined that "[i]t [was] impossible to say whether [the Veteran's] hypertension caused his peripheral vascular disease, however, it undoubtedly contributed to it."

Based on a careful review of all evidence of record, the Board finds that service connection for the Veteran's bilateral peripheral artery disease is warranted.  The evidence does not show, and the Veteran does not contend, that his bilateral peripheral artery disease was incurred or aggravated as a result of his active duty service.  The Veteran asserts that his hypertension, which was diagnosed in April 1992, caused or aggravated his current bilateral peripheral artery disease.  

The record includes conflicting medical opinions as to whether the Veteran's bilateral peripheral artery disease is related to his service-connected hypertension.  In assessing the relative probative value of the competing medical opinions, the Board affords more value to the opinions that offer comprehensive explanations and complete rationales for the conclusions offered.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions);  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Board finds that the April 2014 VA treating physician's opinion provides the most probative evidence as to the etiology of the Veteran's bilateral peripheral artery disease as it was based on a complete rationale.  Whereas, the August 2011 VA examiner's opinion was based on conclusory statements without any rationale.  Therefore, the August 2011 VA opinion offers little probative value.  

For the foregoing reasons, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to service connection for bilateral peripheral artery disease as secondary to his service-connected hypertension, and therefore, service connection must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral peripheral artery disease is granted.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he injured his back in May 1993 during a two-week training drill for his U.S. Army Reserve service.  The Veteran reported that his injury occurred while serving in El Paso, Texas and that he received treatment for his injury at an U.S. Army hospital located there.  See September 1993 statement.  

Available military personnel records reflect that the Veteran served in New Orleans, Louisiana, Baton Rouge, Louisiana and St. Louis, Missouri.  See May 1993 and May 1994 military personnel records.  The record does not include verification of the Veteran's period of U.S. Army Reserve service or a complete set of service medical records for that period.  

VA treatment records in June 1993 and July 1993 and a December 1993 VA examination document that the Veteran complained of low back pain radiating down to his right leg.  He was diagnosed with spondylosis of the lumbosacral spine.  See December 1993 VA examination.  No etiological opinion was provided. 

As the Veteran's record may be incomplete, the Board finds that a remand is necessary to obtain the Veteran's medical records for his period of U.S. Army Reserve service, including any U.S. Army hospital records located in El Paso, Texas.  The RO must also verify the Veteran's dates of Reserve service.  

The Veteran should be afforded a new VA examination to determine the nature and etiology of his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make the appropriate inquiries to verify the Veteran's U.S. Army Reserve service and to identify whether such service was active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  If such service is verified, the AOJ should also request his complete service medical and personnel records.  The AOJ should also attempt to obtain any hospital records from May 1993 located at a U.S. Army Hospital in El Paso, Texas.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.  

2.  The AOJ should obtain any of the Veteran's outstanding treatment records for his back disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

3.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of any current back disability.

The claims file, including a copy of this REMAND, must be made available to the examiner for review. 

The examiner should respond to the following:

a.  Does the Veteran have a current diagnosis for his claimed back disability?  If so, please identify each current diagnosis.

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any current diagnosis for his claimed back disability is related to his active duty service or any period of ACDUTRA or INACDUTRA?

The examiner should consider and address the Veteran's statement that he injured his back in May 1993 during a two-week training drill during his Reserve service.  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


